Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-3 are allowed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner and the initial and signed copy of PTO 1449 is provided herewith.

The following is an examiner’s statement of reasons for allowance: the prior art of the record particularly fails to teach or fairly suggest in combination with the other elements and features of the claimed invention regarding claims 1-2, a remote controlled valve for an entry port of a liquid storage tank, the remote controlled valve comprising: a cam plate coupled with the disk flap, the cam plate including a cam slot; a first magnet secured on the cam plate; a second magnet secured on the cam plate and spaced from the first magnet; a ferromagnetic read switch disposed adjacent the cam plate and fixed relative to the cam plate, wherein the ferromagnetic read switch is configured to interact with the first magnet when the disk flap is in the closed position and is configured to interact with the second magnet when the disk flap is in the open position; a cam driver including a cam pin positioned in the cam slot; and a motor coupled with the cam driver via a spring transmission and regarding to claim 3, control circuitry for controlling operation of a remote controlled valve disposed at an entry port of a liquid storage tank, the remote controlled valve being programmed with a product type stored in the liquid storage tank, the control circuitry comprising: a front panel including visual indicators and an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.